DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January 2021 has been entered.
 
Status of the Claims
This action is in response to papers filed 28 January 2021 in which claim 36 was amended and claims 41-42 were added. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 15 December 2020, not reiterated below, are withdrawn in view of the amendments. 
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection are discussed.
Claims 21, 23-36, 40-42 are under prosecution.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 23-34, 41-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gong et al (U.S. Patent No. 7,338,760, published 24 July 2003) in view of Kim et al (2010/0000304, published 13 September 2007 as WO 2007/102785) and Quake et al (2002/0058332, published 16 May 2002).
Regarding Claim 21, Gong teaches a method comprising providing a fluidic channel (30) and a plurality of fluidic harbors (assay station, 26) in communication with and offset from the flow axis (Fig. 1/7).   Gong teaches flowing a first continuous liquid through the channel to provide a the fluidic harbors with the liquid and flowing a second continuous liquid through the channel to displace the first liquid from the channel while the first liquid remains in the harbors (Column 9, line 63-Column 10, line 11).  Gong defines the second liquid as an isolation medium that is immiscible with the aqueous sample (Column 18, lines 30-36).  Gong teaches the sample fluid is aqueous (Column 
However, oil-containing surfactant for isolating reaction fluids within a fluidic harbor was well-known in the art as taught by Kim. 
Kim teaches an aqueous reaction fluid within a processing compartment (20) wherein the fluid is constrained within compartment by an immiscible fluid i.e. oil with surfactant (Example 2)
Additionally, oil-containing surfactant for isolating aqueous fluids was well-known in the art as taught by Quake who specifically teaches encapsulating oils containing surfactants (e.g. ¶ 59, ¶ 300) wherein the addition of surfactants reduce surface tensions and aid in controlling droplet size, flow and uniformity (¶ 117).
Therefore one of ordinary skill would have reasonably modified the method of Gong by adding a surfactant to the isolation medium based on the well-known practice as evidenced by Kim and for the expected benefit of controlling droplet size, flow and uniformity as desired by Quake. 
Regarding Claims 23-26, Gong teaches the first liquid contains an analyte (e.g. nucleic acids) and analysis (amplification) is performed in the harbors (Column 9, line 63-Column 10, line 31).   
Regarding Claims 27-32, Gong teaches the method wherein the first liquid includes nucleic acids and the nucleic acids are provided to the harbors via channel flow and wherein the method further comprises performing PCR (e.g. isothermal amplification) within the harbors  (Column 9, line 63-Column 10, line 31).   The claim is 
Regarding Claims 33-34, Gong teaches quantifying the nucleic acids by detecting fluorescent signals from the harbors (e.g. col. 6, lines 42-62 and col. 10, lines 32-57).
Regarding Claim 41, Gong teaches the reaction fluid (56) fills the reaction chamber (26) whereby the fluid assumes substantially the shape of the chamber (e.g. Fig. 7 and related text).
Regarding Claim 42, Gong teaches the fluidic harbor is sealed off from communication flow channels to prevent unwanted mixing (e.g. paragraph spanning col. 9-10).



Claims 21, 23-34 and 40-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hansen et al (2011/0053151, having priority to 7 November 2007) in view of Kim et al (2010/0000304, published 13 September 2007 as WO 2007/102785) and Quake et al (2002/0058332, published 16 May 2002).
Regarding Claim 21, Hansen teaches a method comprising providing a fluidic channel (110) and a plurality of fluidic harbors (reaction chambers, 114) in communication with and offset from the flow axis (Fig. 2/3).   Hansen teaches flowing a first continuous liquid through the channel to provide the fluidic harbors with the liquid 
However, oil-containing surfactant for isolating reaction fluids within a fluidic harbor was well-known in the art as taught by Kim. 
Kim teaches an aqueous reaction fluid within a processing compartment (20) wherein the fluid is constrained within compartment by an immiscible fluid i.e. oil with surfactant (Example 2).
Additionally, oil-containing surfactant for isolating aqueous fluids was well-known in the art as taught by Quake who specifically teaches encapsulating oils containing surfactants (e.g. ¶ 59, ¶ 300) wherein the addition of surfactants reduce surface tensions and aid in controlling droplet size, flow and uniformity (¶ 117).
Therefore one of ordinary skill would have reasonably modified the method of Hansen by adding a surfactant to the isolation medium based on the well-known practice as evidenced by Kim and for the expected benefit of controlling droplet size, flow and uniformity as desired by Quake. 
	Regarding Claims 23-26, Hansen teaches the first liquid contains an analyte (e.g. nucleic acids) and analysis (amplification) is performed in the harbors (Fig. 4, ¶ 44).
	Regarding Claim 27-32, Hansen teaches the method wherein the first liquid includes nucleic acids and the nucleic acids are provided to the harbors via channel flow 
Regarding Claims 33-34, Hansen teaches the target is quantified by detection of fluorescent signals within the harbors (e.g. ¶ 122, ¶ 134).
Regarding Claim 40, Hansen teaches a method comprising providing a fluidic channel (110) and a plurality of fluidic harbors (reaction chambers, 114) in communication with and offset from the flow axis (Fig. 2/3).   Hansen teaches flowing a first continuous liquid through the channel to provide the fluidic harbors with the liquid and flowing a second continuous liquid through the channel to displace the first liquid from the channel while the first liquid remains in the harbors where in the second liquid is immiscible with the aqueous sample (¶ 84-84).  Hansen teaches the method wherein the first liquid includes nucleic acids wherein single nucleic acids are provided to the harbors via channel flow and wherein the method further comprises performing digital PCR within the harbors (¶ 44, 134-136).
Regarding Claim 41, Hansen teaches the reaction fluid fills the fluidic harbor (114) whereby the fluid assumes substantially the shape of the chamber (e.g. Fig. 3 and related text).
Regarding Claim 42, Hansen teaches the fluidic harbor is not in communication with fluids in the flow channels (e.g. ¶ 61-62).

	

	
Claims 21, 23-35 and 40-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gong et al (U.S. Patent No. 7,338,760, published 24 July .
Regarding Claims 21-35 and 40-42, Gong and Hansen in view of Kim and Quake teach the methods of Claims 21-34 and 40-42.
Gong teaches the fluidic substrate is constructed using glass to from the chambers wherein the channel regions are treated to provide a hydrophobic surface (Column 14, lines 19-40).  Gong further teaches that prior to adding the aqueous sample, a flow-promoting fluid (FPF) is introduced into the channels to lower the surface tension of the surface and facilitate sample flow (Column 16, lines 8-37).  
To treat the inner surfaces of the channels, the FPF would have to completely fill the channels because absent filling the channels, the surfaces would not be surface treated as desired.  Therefore it would have been obvious that the aqueous sample liquid (i.e. first continuous liquid) displaces at least some of the FPF. 
Hansen does not teach a primer fluid.  
However, Quake teaches the method of flowing immiscible fluids into and through the channel system to prime the surface and purge any trapped air (e.g. ¶ 289-300).  Therefore one of ordinary skill would have reasonably utilized a priming fluid with the method of Hansen for the expected benefit of equilibrate the surface and remove any trapped air as routinely practiced in the art (e.g. Quake, ¶ 289-300).
The references do not specifically teach the FPF is immiscible with the sample as defined by Claim 35. 

Ricoul teaches that unwanted and potentially contaminating deposits are commonly found of hydrophobic substrates (¶ 25-26).  Ricoul teaches that in addition to pre-wetting of the channel surface, pre-treatment of the fluidic device with oil prevents the unwanted and potentially contaminating deposits on both hydrophobic and hydrophilic surfaces (¶ 25-28).
Therefore, one of ordinary skill in the art would have reasonably utilized the pre-wetting oil treatment of Ricoul to the hydrophobic surfaces of Gong and/or Hansen.  The artisan would have been motivated to do so with a reasonable expectation of success based on the teaching of Ricoul and for the dual advantages of using oil i.e. pre-wetting of the surface and removing deposits from the surface as desired in the art (Ricoul, ¶ 25-28).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 21-36 and 40-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,062,903 in view of Kim et al (2010/0000304, published 13 September 2007 as WO 2007/102785) and Quake et al (2002/0058332, published 16 May 2002)
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to very similar methods comprising flowing immiscible fluids through a fluidic lattice while displacing an aqueous sample fluids into fluidic harbors/alcoves connected to the channel.   The claim sets differ in that the patent methods further define channel inlets and intersections while the instant claims are drawn to the generic flow channel.   However, the open claim language "comprising" recited in the instant claims encompasses the additional elements of the patent.  
The claim sets further differ in that the instant claims define the second continuous fluid comprises oil and surfactant. 
However, oil-containing surfactant for isolating reaction fluids within a fluidic harbor was well-known in the art as taught by Kim. 
Kim teaches an aqueous reaction fluid within a processing compartment (20) wherein the fluid is constrained within compartment by an immiscible fluid i.e. oil with surfactant (Example 2).

Therefore one of ordinary skill would have reasonably modified the patent method by adding a surfactant to the isolation medium based on the well-known practice as evidenced by Kim and for the expected benefit of controlling droplet size, flow and uniformity as desired by Quake.
For all the above reasons, the claim sets are not patentably distinct.



Claims 21-36 and 40-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 9,180,453. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to methods of flowing first and second continuous and immiscible liquids through a fluidic lattices having offset fluidic harbors, the second continuous fluid comprising oil and surfactant (instant claim 21, patent claim 26).   The claim sets differ in that the independent claims of the patent define an initial step of flowing a primer through the lattice.  However, dependent Claim 35 of the instant claim set defines this embodiment.  The claim sets further differ in that the patent claims define additional elements e.g. channel shape, fluid viscosity, valves, 
The courts have stated that a genus is obvious in view of the teaching of a species  see Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); and In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).  Therefore the instantly claimed genus would have been obvious in view of the patent species.


Claims 21-36 and 40-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 10,421,070. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a method of moving first and second continuous, immiscible liquids into and through a fluidic lattice, the second continuous fluid comprising oil and surfactant (instant claim 21, patent claim 26) while the patent claims are drawn to the apparatus comprising the lattice and liquids.   Therefore, it would have been obvious to utilize the patent apparatus as instantly claimed because the apparatus is specifically designed for the instantly claimed method and because the instantly claimed method utilizes all of the structures defined by the patent. 







Response to Arguments
	Applicant argues that one of ordinary skill would not have been motivated to modify Gong or Hansen by using the surfactant of Quake because Gong and Hansen are interested in stationary droplets while Quake is interested in flow-based techniques of droplet formation.  
	The argument has been considered but is not found sufficient to overcome the rejection as set forth above over the combination of Gong or Hansen with Kim and Quake. Furthermore, all of Gong, Hansen Kim and Quake are interested in using immiscible fluids such as oil for isolating aqueous fluids and utilize fluidic flow for isolating the aqueous fluids.  Both Kim and Quake add a surfactant to the oil and Quake specifically teaches the addition of surfactants reduce surface tensions and aid in controlling droplet size, flow and uniformity (¶ 117).  Thus, it is maintained that adding the well-known surfactant to the immiscible phase of Gong and/or Hansen would have been obvious in view of the prior art.  
Applicant has not traversed the rejections under non-statutory double patenting.   The rejections are maintained. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741.  The examiner can normally be reached on Monday-Wednesday 6:30-3:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/Primary Examiner, Art Unit 1634